UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 CASSUNDRA TILLMAN,
        Plaintiff
                                                     Civil Action No. 14-1542 (CKK)
        v.
 DISTRICT OF COLUMBIA,
        Defendant

                              MEMORANDUM OPINION
                                 (August 24, 2015)
     On July 29, 2015, the Magistrate Judge G. Michael Harvey’s Report and
Recommendation was entered, and the parties were allowed 14 days to file objections to
the recommendations made by the magistrate judge. No objections have been filed as of
this date. Upon careful consideration of the record in this case and of Magistrate Judge
Harvey’s [21] Report and Recommendation, the Court ADOPTS and ACCEPTS the
Report and Recommendation in full. The Court GRANTS IN PART and DENIES IN
PART both Plaintiff’s [10] Motion for Summary Judgment and Defendant’s [12] Cross-
Motion for Summary Judgment.
   Plaintiff is awarded total fees and costs of $38,353.31 as calculated at page 25 of
Magistrate Judge Harvey’s Report and Recommendation. Defendant shall make this
payment to Plaintiff no later than October 1, 2015.
   This Court dismisses this case in its entirety.
   An appropriate Order accompanies this Memorandum Opinion.


                                                          /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge